722 S.E.2d 208 (2012)
STATE of North Carolina
v.
Monolito Antwan FINNEY.
No. 73P12.
Supreme Court of North Carolina.
February 23, 2012.
Monolito Antwan Finney, for Finney, Monolito Antwan.

ORDER
Upon consideration of the application filed by Defendant on the 22nd of February 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:

*209 "Denied by order of the Court in conference, this the 23rd of February 2012."